DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-2 and 6-13 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein the insulated conductive wire comprises a conductive metal wire and at least one first insulating layer encapsulating the conductive metal wire, wherein at least two different portions of the eet! plurality of winding turns of the insulated conductive wire form a first space therebetween; a coating layer, comprising an insulating material to encapsulate said at least two different portions of the plurality of winding turns of the insulated conductive wire and fills into said first space, wherein the coating layer comprises a first continuous portion that is located outside a corresponding outermost surface of each of said at least two different portions of the plurality of winding turns of the insulated conductive wire and extends vertically across said at least two different portions of the plurality of winding turns of the insulated conductive wire and said first space that is filled by a second continuous portion that is extended from said first continuous portion of the coating layer a magnetic body, comprising at least one magnetic powder, wherein the magnetic body encapsulates the plurality of winding turns of the insulated conductive 
Claims 2 and 6-13 are allowed because each claim is directly or indirectly dependent of independent claim 1.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/RONALD HINSON/Primary Examiner, Art Unit 2837